Exhibit 32.3 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Anthony J. Branca, Chief Financial Officer of ICON Capital Corp., the Manager of the Registrant, in connection with the Annual Report of ICON Leasing Fund Eleven, LLC (the “LLC”) on Form 10-K for the year endedDecember 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Annual Report”) certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Annual Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the LLC. Date:March 31, 2011 /s/ Anthony J. Branca Anthony J. Branca Chief Financial Officer ICON Capital Corp. Manager of ICON Leasing Fund Eleven, LLC
